DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of application’s Amendment, filed 03/03/2021.  The changes and remarks disclosed therein have been considered.
Claims 1-20 are pending.

Allowable Subject Matter
Claims 1-20 are allowable over the art of record.
There is no suggestion or teaching in the art of record to provide a control circuit connected to a first pathway connecting to a plurality of memory cells, and a second pathway connecting to the plurality of memory cells, the control circuit being configured to compensate based on temperature for a temperature dependent impedance mismatch between the first pathway and the second pathway during a memory operation on the plurality of non-volatile memory cells, as cited in claim 1,
nor is there suggestion or teaching a method comprising compensating for a mismatch of RC delays between a first pathway connected to a plurality of non-volatile memory cells and a second pathway connected to the plurality of non-volatile memory cells by adjusting impedance of the first pathway based on the sensed temperature, as recited in claim 15,
nor is there suggestion or teaching the control circuit being configured to perform an erase operation on the data memory cells by applying voltage pulses to the bit line, the source line, the first select line and the second select line to cause a first gate and become erased; 
the control circuit being configured to compensate for a temperature dependent impedance mismatch between the bit line and the source line during the erase operation on the data memory cells by adjusting at least one of the first GIDL current and the second GIDL current based on a temperature sensed by the temperature sensor circuit, as recited in claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TOAN K LE/           Primary Examiner, Art Unit 2825